Exhibit 10.2






PDL BIOPHARMA, INC.


2014/18 Long-Term Incentive Plan


This 2014/18 Long-Term Incentive Plan (the “Plan”) is intended to enhance
stockholder value by promoting a connection between the performance of PDL
BioPharma, Inc. (the “Company”) and the compensation of personnel of the Company
and retaining high performing personnel. This Plan is the fourth long-term
incentive plan in a series of long-term incentive plans, each plan overlapping
the previous plan and having a subsequent vesting date to provide maximum
continuity and retention effects. The Plan will be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee shall have all powers and discretion necessary to
administer the Plan and to control its operation, and may delegate any and all
such powers and discretion to any officer of the Company. The Plan is effective
as of January 1, 2014 (the “Effective Date”), and will 50% vest and be payable
on December 12, 2015 (the “Initial Vesting Period Date”) and will 16.667% vest
and be payable on each of January 12 of 2017, 2018 and 2019 (each a “Subsequent
Vesting Period Date”) upon attainment of specified goals. The Plan will
terminate when all payments and benefits under the Plan have been made.


1.Eligibility
The employees of the Company set forth in Exhibit A (each, a “Participant”) are
eligible to receive a long-term incentive under this Plan. To be eligible for
payment, a Participant must be employed by the Company as of the applicable
vesting period date or otherwise eligible because of separation from the Company
entitling such Participant to acceleration, vesting and payment of the Plan
under any outstanding severance agreement.


2.
Performance Goals

Long-term incentives under this Plan will vest and are payable on the Initial
Vesting Period Date and on applicable Subsequent Vesting Period Dates upon
attainment of the Initial Performance Goal or a Subsequent Performance Goal, as
applicable on such date. Failure to accomplish a Subsequent Performance Goal
shall not affect any payments awarded on the Initial Vesting Period Date.
Failure to achieve the Initial Performance Goal will eliminate a Participant’s
eligibility under the Subsequent Performance Goals.
The Initial Performance Goal is: deployment of $400 million or more in
income-generating assets in the two calendar-year period of 2014 and 2015. Upon
attainment of the Initial Performance Goal, 50% of the long-term incentives of
cash and restricted stock will vest and be payable on the Initial Vesting Period
Date.


--------------------------------------------------------------------------------




Each of the Subsequent Performance Goals is: the basket of income-generating
assets acquired during the two calendar-year period of 2014 and 2015 generates
at least 75% of the projected cash flow for such basket in the calendar year of
the applicable Subsequent Vesting Period Date. Upon attainment of a Subsequent
Performance Goal, 16.667% of the long-term incentive set forth on Exhibit A will
vest and be payable as of the applicable Subsequent Vesting Period Date. In the
event that a Subsequent Performance Goal is not obtained in any calendar year,
such long-term incentive may vest and be payable on the final Subsequent Vesting
Period Date if the basket of income-generating assets acquired during the two
calendar-year period of 2014 and 2015 generates at least 75% of the total
projected cash flow for such basket during the combined calendar years of
2016-18.
3.Incentive
The long-term incentive consists of: (i) a cash payment and (ii) a grant of
restricted stock pursuant to the Company’s 2005 Equity Incentive Plan. All
incentives shall vest and pay on the Initial Vesting Period Date and Subsequent
Vesting Period Date, as applicable, subject to compliance with Section 409A of
the Internal Revenue Code and except as accelerated by a Change in Control.
Each Participant’s incentive as of the Effective Date is set forth in Exhibit A.
4.Adjustments
There are circumstances in which adjustments to the Plan may be necessary. The
following are examples and are not intended to be an exhaustive list of such
circumstances.
Early repayment of debt or buy out of a royalty: PDL acquires an
income-generating asset from Company A in early 2014 which is structured as debt
requiring repayment of principal and interest in 2015 through 2018. It is part
of the basket of 2014-15 income-generating assets against which the Initial and
Subsequent Performance Goals under this Plan are measured. Company A is acquired
and the debt is fully repaid in June 2015. For purposes of measuring the
attainment of the Initial Performance Goal and Subsequent Performance Goals, the
income-generating asset of Company A shall be treated as if it generated 100% of
the projected income for purposes of attainment of the Initial and Subsequent
Performance Goals even though the debt is no longer outstanding during the
applicable measurement periods.
Positive or Neutral restructuring of an income-generating asset: PDL provides a
loan of $50 million to Company A in 2014. In 2015, PDL modifies the terms of the
loan to provide an additional tranche of cash upon attainment of a sales
milestone. The restructuring is beneficial to PDL because the asset is
performing and the additional amount of the loan allows PDL to deploy more cash
into an income-generating asset. Attainment of the Initial and Subsequent
Performance Goals is measured against the restructured deal.
Negative restructuring of an income-generating asset: Whether facts or
circumstances warrant using a revised projection of cash flow based on the
restructuring (as compared to the original projected cash flow) is solely within
the discretion of the Committee.
5.Change in Control

-2-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the event of a Change in Control, (i) the
vesting of the restricted stock award, (ii) the payment of any accrued but
unpaid dividends or other distributions, plus interest (at the rate set forth
above), and (iii) the payment of cash, will accelerate and pay in connection
with the Change in Control.
For purposes of this Plan, “Change in Control” shall be deemed to have occurred
as of the first day after the Effective Date that any one or more of the
following conditions is satisfied:
(a)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing 50% or more of (i) the outstanding shares of common
stock of the Company or (ii) the combined voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of
directors; or
(b)    the Company (i) is party to a merger, consolidation or exchange of
securities which results in the holders of voting securities of the Company
outstanding immediately prior thereto failing to continue to hold at least 50%
of the combined voting power of the voting securities of the Company, the
surviving entity or a parent of the surviving entity outstanding immediately
after such merger, consolidation or exchange, or (ii) sells or disposes of all
or substantially all of the Company’s assets (or any transaction or combination
of transactions having similar effect is consummated), or (iii) the individuals
constituting the Board of Directors immediately prior to such merger,
consolidation, exchange, sale or disposition shall cease to constitute at least
50% of the Board of Directors, unless the election of each director who was not
a director prior to such merger, consolidation, exchange, sale or disposition
was approved by a vote of at least two-thirds of the directors then in office
who were directors prior to such merger, consolidation, exchange, sale or
disposition.
Notwithstanding the foregoing, a transaction will not be considered a Change in
Control unless the transaction qualifies as a “change in control” as defined in
Treasury Regulation Section 1.409A-3(i)(5)(i).
6.409A
This Plan is intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), pursuant to the short
term deferral exemption of Code Section 409A, so that none of the payments or
benefits under this Plan, or shares of Company common stock issuable pursuant to
this Plan, will be subject to the additional tax, penalties or other sanctions
imposed under Code Section 409A and this Plan shall in all respects be
administered, and any ambiguities herein will be interpreted, to be so exempt.
For purposes of Code Section 409A, each payment under this Plan shall be treated
as a separate payment. In no event may a Participant, directly or indirectly,
designate the calendar year of any payment to be made under this Plan.

-3-

--------------------------------------------------------------------------------




7.Miscellaneous
The Company shall withhold all applicable taxes from any payment paid or benefit
provided under the Plan, including any federal, state and local taxes.
Nothing in this Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant’s employment or service at any time, with
or without cause. Nothing in this Plan should be construed as an employment
agreement or create any entitlement to any Participant for any incentive payment
or benefit hereunder.
This Plan and all awards shall be construed in accordance with and governed by
the laws of the State of Nevada, without regard to its conflict of law
provisions.
Payments under this Plan shall be unsecured, unfunded obligations of the
Company. To the extent a Participant has any rights under this Plan, the
Participant’s rights shall be those of a general unsecured creditor of the
Company.

-4-

--------------------------------------------------------------------------------






Exhibit A
Participant Incentive


Name
 
Title
 
Target Cash Payment
Value of Restricted Stock Award
John P. McLaughlin
 
President and Chief Executive Officer
 
$2,297,190
$984,510
Peter Garcia
 
Vice President, Chief Financial Officer
 
$584,022
$250,295
Christopher L. Stone
 
Vice President, General Counsel and Secretary
 
$588,700
$252,300
Danny Hart
 
Deputy General Counsel and Assistant Secretary
 
$472,500
$202,500
David Montez
 
Controller & Chief Accounting Officer
 
$212,660
$91,140




-5-